 

Exhibit 10.1

LETTER LOAN AGREEMENT

As of June 27, 2016

 

TIB - The Independent BankersBank

11701 Luna Road

Farmers Branch, TX 75234

Attention:  Barry C. Musgrove

Senior Vice President

 

Gentlemen:

The undersigned, INVESTAR HOLDING CORPORATION, a Louisiana corporation (the
“Borrower”), with its mailing address located at the address set forth on the
signature pages hereof, has requested that TIB - The Independent BankersBank
(the “Lender”) extend a loan (the “Loan”) to Borrower to be evidenced by
Borrower’s promissory note dated of even date herewith, in the maximum stated
principal sum of $20,000,000.00, payable to the order of Lender as therein
specified (the “Note”). The Note (and all renewals, extensions and
rearrangements thereof) is hereinafter referred to as the “Note.” The proceeds
of the Loan will be used by Borrower for holding company expenses, general
corporate purposes, potential acquisitions, or capital injections into Bank to
support growth as needed. In consideration of Lender making the Loan, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Borrower agrees with Lender as follows:

 

1.Definitions. As used in this Letter Loan Agreement (the “Agreement”), the
following terms have the following meanings:

“Average Assets” means a year-to-date average of the average assets reported in
the Report of Condition Schedule RC-K. Thus for the ﬁrst quarter of the year the
average assets from Call Schedule RC-K for the first quarter will appear, while
at the end-of-year, average assets for all four quarters would be averaged.

 

“Bank” means Investar Bank, a Louisiana state banking association.

“Book Value” means, at any time for any share of common stock of Bank, Bank’s
Equity Capital divided by the total number of shares of common stock of Bank
outstanding at such time.

 

“Business Day” means any day on which commercial banks are not authorized or
required to close in Farmers Branch, Dallas County, Texas.

“Call Report” means Reports of Condition and Reports of Income of Bank as filed
with the Federal Financial Institutions Examination Council.

 

“Cash Flow” means Net Income of the Bank (on an annualized basis, if not
year-end) adding back any one- time holding company expenses as specified by the
Borrower and agreed to by Lender.

 

“Classified Assets” means, at any particular time, all assets of Bank classified
as “Loss,” “Doubtful,” or “Substandard” or in any equivalent category by Bank or
any governmental or regulatory authority.

 

“Closing Date” means June 27, 2016.

“Collateral” has the meaning specified in Section 3.

 

“Common Equity Tier 1 Capital Ratio” means, at any particular time, the ratio of
Common Equity Tier 1 Capital to Risk-Weighted Assets of the Bank determined in
accordance with the Call Report Instructions.

 

“Criticized Assets” means, at any particular time, all assets of the Bank
classified as “Loss,” “Doubtful,” “Substandard,” or “other Assets Especially
Mentioned,” or in any equivalent category by the Bank or any governmental or
regulatory authority.

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 1

 

--------------------------------------------------------------------------------

 

“Current Maturities of Long-Term Debt” means interest expense and principal
payments (if applicable) on Borrower’s debt with Lender with respect to the
indicated time period.

 

“Debt” means as to any Person at any time (without duplication): (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business which are not past due by more than ninety (90)
days unless such trade accounts payable are being contested in good faith by
appropriate proceedings, (iv) all obligations of such Person under any lease
which, in conformity with GAAP, is required to be capitalized for balance sheet
purposes, (v) all obligations of such Person under guaranties, endorsements
(other than for collection or deposit in the ordinary course of business),
assumptions or other contingent obligations, in respect of, or to purchase or
otherwise acquire, any obligation or indebtedness of any other Person, or any
other obligation, contingent or otherwise, of such Person directly or indirectly
protecting the holder of any obligation or indebtedness of any other Person
against loss (whether by partnership arrangements, agreements to keep well, to
purchase assets, goods, securities, or services, to take or pay or otherwise),
(vi) all obligations secured by a Lien existing on property owned by such
Person, whether or not the obligations secured thereby have been assumed by such
Person or are non-recourse to the credit of such Person, and (vii) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments.

 

“Equity Capital” means, at any particular time, the total equity capital of the
Bank determined in accordance with the Instructions (the “Call Report
Instructions”) to the Call Reports as most recently promulgated by the Federal
Financial Institutions Examination Council.

 

“Event of Default” has the meaning specified in Section 10.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
observed in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

 

“Grantor” means Borrower.

 

“Leverage Ratio” means, at any particular time, the ratio of Tier 1 Capital to
Average Assets of the Bank determined in accordance with the Call Report
Instructions.

“Lien” means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation, assignment, preference, priority, or
other encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or title retention agreement), whether arising
by contract, operation of law, or otherwise.

“Loan Documents” means this Agreement and all promissory notes, pledge
agreements, and other instruments, documents, and agreements now or hereafter
executed and delivered pursuant to or in connection with this Agreement and any
future renewals, extensions, and amendments hereto or thereto.

 

“Maximum Rate” means the maximum rate of nonusurious interest permitted from day
to day by applicable law, including as to Chapter 303, Texas Finance Code, as
amended from time to time (and as the same may be incorporated by reference in
other Texas statutes), but otherwise without limitation, that rate based upon

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 2

 

--------------------------------------------------------------------------------

 

the “weekly rate ceiling” and calculated after taking into account any and all
relevant fees, payments, and other charges in respect of the Loan Documents
which are deemed to be interest under applicable law.

“Net Income” means net income (loss) attributable to Bank, in accordance with
the Call Report Instructions.

 

“Non-Performing Assets” means loans on nonaccrual, loans on which the interest
rate has been reduced as troubled debt restructurings, loans which have been
past due for ninety (90) days or more, and other real estate and other assets
which are owned due to foreclosure or as a result of the exercise of legal
remedies where such real estate or other assets were mortgaged or taken as
security for loans.

 

“Obligated Party” means Grantor or other Person who is or becomes party to any
agreement that guarantees or secures payment and performance of the Obligations
or any part thereof.

“Obligations” means all obligations, indebtedness, and liabilities of Borrower
to Lender, now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, including, without
limitation, the obligations, indebtedness, and liabilities of Borrower under
this Agreement, the Note, and the other Loan Documents, and all interest
accruing thereon and all attorneys’ fees and other expenses incurred in the
enforcement or collection thereof.

 

“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, or other entity.

“Pledge Agreement” means the Commercial Pledge Agreement(s) of Borrower and/or
Grantor in favor of Lender of even date herewith, as the same may be amended,
supplemented, or modified.

 

“Pledged Stock” has the meaning specified in Section 3(a).

 

“Return on Average Assets” means, for the applicable reporting period, the
ratio, expressed as a percentage, of Bank’s Net Income year-to-date annualized
to Bank’s Average Assets determined at the end of the applicable period being
analyzed.

 

“Subsidiary” means any corporation or bank of which more than fifty percent
(50%) of the issued and outstanding securities having ordinary voting power for
the election of a majority of directors is owned or controlled, directly or
indirectly, by Borrower, by Borrower and one or more other Subsidiaries, or by
one or more other Subsidiaries.

 

“Tangible Equity Capital” means Equity Capital less Goodwill and Other
Intangible Assets of the Bank determined in accordance with the Call Report
Instructions.

 

“Tier 1 Capital” means, at any particular time, the Tier 1 Capital of the Bank
determined in accordance with the Call Report Instructions.

“Tier 1 Capital Ratio” means, at any particular time, the ratio of Tier 1
Capital to Risk-Weighted Assets of the Bank determined in accordance with the
Call Report Instructions.

 

“Total Assets” means, at any particular time, all amounts which, in conformity
with GAAP, would be included as assets on a balance sheet of Bank determined in
accordance with the Call Report Instructions.

“Total Capital Ratio” means, at any particular time, the ratio of combined Tier
1 Capital and Tier 2 Capital to Risk-Weighted Assets of the Bank determined in
accordance with the Call Report Instructions.

 

2.Repayment of Loan. Borrower shall repay the Loan, plus accrued interest
thereon, as provided in the Note. All payments of principal, interest and other
amounts to be paid under this Agreement, the Note, and the other Loan Documents
shall be made to Lender at its office at 11701 Luna Road, Farmers Branch, TX
75234 (or such other location as Lender advises Borrower in writing), in lawful
currency of the United States of America and in immediately available funds.
Whenever any payment hereunder or under the Note shall be stated to be due on

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 3

 

--------------------------------------------------------------------------------

 

a day that is not a Business Day, such payment may be made on the next
succeeding Business Day and interest shall continue to accrue during such
extension. Borrower may prepay the Note in whole or part at any time without
premium or penalty, but with accrued interest to the date of prepayment on the
amount so prepaid, provided that partial prepayments shall be applied to the
principal of the Loan in the inverse order of the required principal payments
set forth in the Note and below unless otherwise agreed to in writing by Lender.
Lender shall have no obligation or commitment to renew the Loan. Lender will,
however, consider renewing the Loan if (a) the financial condition of Borrower
and Bank is satisfactory to Lender, in its sole discretion, (b) no Event of
Default, and no event that with the giving of notice or lapse of time or both
would constitute an Event of Default, shall have occurred and be continuing, and
(c) Borrower shall have made payments of all principal and accrued interest
owing during the term of the Loan in accordance with the Note.

3.Collateral. To secure full and complete payment and performance of the
Obligations, Borrower shall execute and deliver or cause to be executed and
delivered the documents described below covering the collateral described in
this Section (which, together with any other property and collateral which may
now or hereafter secure the Obligations or any part thereof, is sometimes herein
called the “Collateral”):

 

(a)Borrower shall grant to Lender a first priority security interest in all of
the capital stock of the Bank, including common and preferred stock, now owned
or hereafter acquired by Borrower, and all products and proceeds thereof,
pursuant to the Pledge Agreement (the “Pledged Stock”). Lender shall retain
possession of the certificate or certificates representing the Pledged Stock,
together with stock powers duly executed in blank by Borrower.

 

(b)Borrower shall execute and cause to be executed such further documents and
instruments, including, without limitation, Uniform Commercial Code financing
statements, as Lender, in its sole discretion, deems necessary or desirable to
evidence and perfect its liens and security interests in the Collateral.

 

 

(c)

Omitted.

 

(d)

Omitted.

 

4.Distributions. If Borrower and/or Grantor shall be entitled to receive or
shall receive any stock certificate (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
reclassification, increase, or reduction of capital, or issued in connection
with any reorganization), option or rights, whether as an addition to, in
substitution of, or in exchange for any shares of any Pledged Stock, Borrower
and Grantor agree to accept the same as Lender’s agent and to hold the same in
trust on behalf of and for the benefit of Lender and to deliver the same
forthwith to Lender in the exact form received, with the endorsement of Borrower
and/or Grantor where necessary and/or appropriate undated stock powers duly
executed in blank, to be held by Lender, subject to the terms of the Pledge
Agreement, as additional Collateral.

 

5.Setoff. Lender shall have the right to set off and apply against the
Obligations in such manner as Lender may determine, without notice to Borrower,
any and all deposits (general or special, time or demand, provisional or final)
or other sums at any time credited by or owing from Lender to Borrower whether
or not the Obligations are then due. As further security for the Obligations,
Borrower hereby grants to Lender a security interest in all money, instruments,
and other property of Borrower now or hereafter held by Lender, including,
without limitation, property held in safekeeping. In addition to Lender’s right
of setoff and as further security for the Obligations, Borrower hereby grants to
Lender a security interest in all deposits (general or special, time or demand,
provisional or final) and other accounts of Borrower now or hereafter on deposit
with or held by Lender and all other sums at any time credited by or owing from
Lender to Borrower. The rights and remedies of Lender hereunder are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) which Lender may have.

 

6.A.Conditions Precedent. The obligation of Lender to make the Loan is subject
to the condition precedent that Lender shall have received all of the following,
each dated (unless otherwise indicated) the date hereof, in form and substance
satisfactory to Lender:

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 4

 

--------------------------------------------------------------------------------

 

(a)Articles of Incorporation of Borrower. True, correct, current, and complete
Articles of Incorporation (or Certificate of Formation, as applicable) of the
Borrower, certified as true and correct by an officer of Borrower. 

 

(b)Bylaws. True, correct, current, and complete Bylaws of the Borrower,
certified as true and correct by an officer of Borrower.

 

(c)Certificate of Officer and Incumbency. Resolutions of the Board of Directors
of Borrower certified by an officer, which resolutions authorize the execution,
delivery and performance of this Agreement, the Note, and the other Loan
Documents, together with a certificate  of incumbency certifying the names of
the officers of Borrower authorized to sign this Agreement, the Note, and the
other Loan Documents, together with specimen signatures of such officers.

(d)Governmental Certificates. A (i) certificate of the appropriate government
official of the state of incorporation of Borrower as to the existence of
Borrower, dated within ten (10) days prior to the date hereof, and (ii) copy of
the good standing certificate of Borrower (or, if in Texas, the Franchise Tax
Account Status page from the website of the Texas Comptroller of Public
Accounts), showing an active right to transact business, reflecting a print date
within ten (10) days prior to the date hereof.

 

(e)Note. The Note executed by Borrower.

 

(f)Pledge Agreement. The Pledge Agreement executed by Borrower and Grantor.

 

(g)Omitted.

 

(h)Pledged Stock. The original certificates representing the Pledged Stock,
accompanied by stock powers duly executed in blank by Borrower and Grantor.

(i)Articles of Association and Bylaws. True, correct, current, and complete
articles of association and bylaws of Bank.

 

(j)Federal Reserve Approval. A copy of the written authorization of the  Board
of Governors of the Federal Reserve System granting approval for the formation
of Borrower as a bank holding company and authorizing Borrower’s ownership of
the Bank.

 

(k)Omitted.

 

(l)Omitted.

 

(m)Additional Information. Such additional documents, instruments, and
information as Lender or its legal counsel may reasonably request.

6.B.Conditions Precedent to All Advances. To the extent the Loan includes
advances which may be made after the Closing Date, the obligation of the Lender
to thereafter make any advance under the Loan is subject to the following
additional conditions precedent:

 

(a)Advance Request Form. Lender shall have received an advance request form in a
form satisfactory to Lender, dated the date of such advance, executed by an
authorized officer of the Borrower;

 

(b)No Default. No Event of Default, and no event which with the giving of notice
or lapse of time or both would be an Event of Default, shall have occurred and
be continuing, or would result from such advance;

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 5

 

--------------------------------------------------------------------------------

 

(c)Representations and Warranties. All of the representations and warranties
contained in the Loan Documents shall be true and correct on and as of the date
of such advance with the same force and effect as if such representations and
warranties had been made on and as of such date; 

 

(d)No Material Adverse Change. No material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or any of its Subsidiaries shall have occurred since
December 31, 2015;

(e)Additional Documentation. Lender shall have received such additional
approvals or documents as the Lender or its legal counsel may reasonably
request; and

 

(f)Terms. Lender shall have reviewed and approved the terms and conditions of
the use of proceeds of the advance to be made.

7.Representations and Warranties. To induce Lender to enter into this Agreement,
Borrower represents and warrants to Lender that:

 

(a)Borrower (i) is a corporation duly organized, validly existing, and in good
standing under the laws of Louisiana; (ii) has all requisite corporate power to
own assets and carry on its business as now being or as proposed to be
conducted; and (iii) is qualified to do business in all jurisdictions in which
the nature of its business makes such qualification necessary and where failure
to so qualify would have a material adverse effect on its business, financial
condition, or operations. Borrower has the corporate power and authority to
execute, deliver, and perform its obligations under this Agreement and the other
Loan Documents to which it is or may become a party. The Bank is a state banking
association duly organized, validly existing, and in good standing under the
applicable laws of the United States and the State of Louisiana.

(b)The borrowing hereunder and the execution, delivery and performance by
Borrower of this Agreement, the Note and the other Loan Documents have been duly
authorized by all necessary action of Borrower and are not in contravention of
any law, rule or regulation or of the terms of any agreement or instrument to
which Borrower is a party or by which it may be bound or of Borrower’s
certificate of formation/articles of incorporation or bylaws.

 

(c)This Agreement, the Note and the other Loan Documents to  which  Borrower  is
a party, when delivered, shall constitute the legal, valid, and binding
obligation of Borrower, as the case may be, enforceable against Borrower or, as
the case may be, in accordance with their respective terms, except as limited by
bankruptcy, insolvency, or other laws of general application relating to the
enforcement of creditors’ rights.

(d)Each financial statement of Borrower and Bank herewith or heretofore
delivered to Lender was prepared in conformity with GAAP and truly disclosed
Borrower’s and Bank’s financial condition (including all of Borrower’s and
Bank’s contingent liabilities) as of the date thereof and the results of its
operations for the period covered thereby, and there has been no material
adverse change in Borrower’s or Bank’s financial condition and operations
subsequent to the date of the most recent financial statement of Borrower and
Bank delivered to Lender.

 

(e)No litigation or governmental proceeding is pending, or, to the knowledge of
Borrower, threatened against or affecting Borrower or Bank, which may result in
any material adverse change in Borrower’s or Bank’s business, properties or
operations.

 

(f)Borrower has no Debt except Debt to Lender and as described on Schedule 2
hereto. None of Borrower’s or Bank’s assets are subject to any Lien except Liens
to Lender and as disclosed on Schedule 3 hereto. Borrower owns, and with respect
to Collateral acquired after the date hereof, Borrower will own, legally and
beneficially, the Collateral free of any lien or claim or any right or option on
the part of any third party to purchase or otherwise acquire the Collateral or
any part thereof, except for

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 6

 

--------------------------------------------------------------------------------

 

the security interest granted to Lender pursuant to the Pledge Agreement. The
Collateral is not subject to any restriction on transfer or assignment except
for compliance with applicable federal and state securities laws and regulations
promulgated thereunder. Borrower has the unrestricted  right  to pledge the
Collateral as contemplated by the Loan Documents. All of the Collateral has been
duly and validly issued and is fully paid and nonassessable. The authorized
capital stock of the Bank is 40,000,000 shares of common stock, par value $1.00
per share, of which 3,943,600 shares are issued and outstanding, and 5,000,000
shares of preferred stock, par value $1.00 per share, of which zero shares are
issued and outstanding. All of the outstanding capital stock of the Bank has
been validly issued, is fully paid, and is non assessable. The Pledged Stock
constitutes one hundred percent (100%) of the issued and outstanding shares of
common capital stock of Bank. There are no existing subscriptions, options,
warrants, calls, or rights (including preemptive rights) to acquire, and no
existing Debt, securities, or other instruments convertible into or exchangeable
for, capital stock of the Bank.

(g)No certificate or statement herewith or heretofore delivered by Borrower to
Lender in connection herewith, or in connection with any transaction
contemplated hereby, contains any untrue statement of a material fact or fails
to state any material fact necessary to keep the statements contained therein
from being misleading.

(h)No authorization, approval, or consent of, and no filing or registration
with, any court, governmental authority, or third party is or will be necessary
for the execution, delivery, or performance by Borrower of this Agreement and
the other Loan Documents to which Borrower is or may become a party or the
validity or enforceability thereof.

(i)Neither Borrower nor any Subsidiary is in violation in any material respect
of any law, rule, regulation, order, or decree of any court, governmental
authority, or arbitrator or any agreement to which such Person is a party.

 

(j)Borrower has no Subsidiaries other than Bank.

(k)Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each advance hereunder, if any,
made on the date hereof and after giving effect to the application of the
proceeds of such advances, (i) the fair value of the assets of the Borrower and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the assets and properties of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

(l)The Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of the Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Debt or the Debt of
any such Subsidiary.

 

(m)No fees, charges, or other amounts are payable by Lender in the State in
which Borrower is formed and/or located as a result of Lender’s making of the
Loan and, if so, to the extent allowed by law, Borrower agrees to and does
hereby indemnify, defend, and hold Lender harmless from and against any such
fees, charges, or amounts.

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 7

 

--------------------------------------------------------------------------------

 

8.Affirmative Covenants. Borrower covenants and agrees that, as long as the
Obligations or any part thereof are outstanding or Lender has any commitment
hereunder, Borrower will observe and perform the following positive covenants,
unless Lender shall otherwise consent in writing: 

 

(a)Borrower will keep and cause Bank to keep adequate books and records, in
accordance with GAAP of all of its transactions so that at any time, and from
time to time, it’s true and complete financial condition may be readily
determined,  and,  at  Lender’s  request,  make  such books and records
available for Lender’s inspection and permit Lender to make and take away copies
thereof.

 

(b)To the extent that Lender is unable to readily obtain online, upon Lender’s
written request and within forty—five (45) days after the end of each applicable
reporting period for 10-Q quarterly reports, and within ninety (90) days after
the end of each applicable reporting period for 10-K annual reports, Borrower
will furnish to Lender copies of its filed 10-K annual reports and 10-Q
quarterly reports.

 

(c)Borrower will promptly furnish to Lender, as reasonably requested by Lender
and within Lender’s sole discretion, a certificate of the Chief Executive
Officer or Chief Financial Officer of Borrower stating that to the best of such
officer’s knowledge, no Event of Default has occurred and is continuing, or if
an Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto, and
showing in reasonable detail the calculations demonstrating compliance with
Sections 8 and 9 hereof.

 

(d)To the extent that Lender is unable to readily obtain online, within ten (10)
days of Lender’s written request, Borrower will deliver to Lender a copy of a
financial report of Borrower for such period, prepared in conformity with GAAP,
and which fairly and accurately states Borrower’s financial condition at such
time (including mall assets, liabilities, contingent liabilities, and
cash  flow); such financial report shall include without limitation a
copy  of  Borrower’s  most  recent  Federal Reserve Forms Y-9SP and Y-6 each
June 30 and December 31 as sent to the Federal Reserve Bank of Atlanta when
reporting as a Small Bank Holding Company, or Borrower’s most
recent  Federal  Reserve  Forms Y-9LP and Y-6 each  March  31,  June  30,
September 30, and December 31 as sent to the Federal Reserve Bank of Atlanta
when reporting as a Large Bank Holding Company, as well as any Federal Reserve
Form Y-10, if applicable.

 

(e)Omitted.

 

(f)To the extent that Lender is unable to readily obtain online, within ten (10)
days of Lender’s written request, and in any event within sixty (60) days after
the end of each fiscal quarter, Borrower will deliver to Lender copies of all
Call Reports as filed with the Federal Financial Institutions Examination
Council.

 

(g)To the extent that Lender is unable to readily obtain online, within ten (10)
days of Lender’s written request, and in any event within thirty (30) days after
receipt by Bank, Borrower will furnish Lender copies of the Uniform Bank
Performance Report for Bank prepared by  the Federal Financial Institutions
Examination Council or any successor entity.

(h)As soon as available, and in any event within thirty (30) days after the end
of each calendar month, Borrower will furnish to Lender a watch list or other
reports identifying the Classified Assets and Criticized Assets of Bank.

(i)Promptly, and in any event, within sixty (60) days of each year-end during
the term of the Loan (including renewals, modifications, and/or extensions
thereof), Borrower shall and shall cause Bank to create and deliver to Lender a
comprehensive and detailed fiscal budget for the forthcoming year, such budget
to include projected cash flow information and a pro forma balance sheet.

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 8

 

--------------------------------------------------------------------------------

 

(j)As soon as available, Borrower will furnish to Lender one copy of each
financial statement, report, notice, or proxy statement sent by Borrower or Bank
to its stockholders generally and one copy of each regular, periodic or special
report, registration statement, or prospectus filed by Borrower with any
securities exchange or the Securities and Exchange Commission or  any successor
entity provided that any such deliverables shall be deemed to have been
delivered to Lender on the date on which Borrower or Bank files them with the
Securities and Exchange Commission, and any material order issued by any court,
governmental authority, or arbitrator in any proceeding to which Borrower or
Bank is a party. 

(k)Borrower will promptly inform Lender of any litigation against Borrower or
Bank or affecting any of Borrower’s or Bank’s property, if such litigation or
potential litigation might, in the event of an unfavorable outcome, have a
material adverse effect on Borrower’s or Bank’s financial condition or might
cause an Event of Default.

(l)Borrower will promptly furnish to Lender, at Lender’s request and within
Lender’s sole discretion, such additional financial or other information
concerning the assets, liabilities, operations and transactions of Borrower
and/or Bank as Lender may from time to time request.

 

(m)Borrower will promptly pay when due any and all taxes, assessments and
governmental charges upon Borrower or Bank or against any of Borrower’s or
Bank’s property, unless the same is being contested in good faith by appropriate
proceedings and reserves deemed adequate by Lender have been established
therefor.

(n)Borrower will, or will cause Bank to, promptly pay all lawful claims, whether
for labor, materials or otherwise, which could, if unpaid, become a lien or
charge on any property or assets of Borrower or Bank, respectively, unless and
to the extent only that the same are being contested in good faith by
appropriate proceedings and reserves deemed adequate by Lender have been
established therefor.

 

(o)Borrower will maintain its and Bank’s existence and promptly comply and cause
Bank to promptly comply with all laws, statutes, ordinances, governmental
regulations, agreements, contracts, and instruments applicable to or binding
upon it or to any of its property, business, operations and transactions.

 

(p)Borrower will maintain, and cause Bank to maintain, with financially sound
and reputable insurance companies or associations, insurance of the kinds,
covering the risks and in the relative proportionate amounts, usually carried by
companies engaged in businesses similar to that of Borrower and Bank (such
insurance to be in any event in such amounts and covering such risks as shall be
satisfactory to Lender), and, at Lender’s request, deliver to Lender evidence of
the maintenance of such insurance.

 

(q)Borrower will preserve and maintain all licenses, privileges, franchises,
certificates and the like necessary for the operation of its business.

 

(r)Omitted.

(s)Borrower will cause Bank to maintain at all times a liquidity position
determined by the ratio of total deposits to total loans which is in accordance
with the guidelines recommended by applicable federal bank regulatory
authorities and is deemed satisfactory at each regulatory examination of the
Bank.

(t)Borrower will cause Bank to maintain federal deposit insurance and to be a
member of the Federal Deposit Insurance Corporation.

 

(u)Borrower will promptly notify Lender within fifteen (15) days of the
occurrence thereof, of the occurrence of an Event of Default or event which with
the giving of notice or lapse of time or both would constitute an Event of
Default.

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 9

 

--------------------------------------------------------------------------------

 

(v)Following an Event of Default, Borrower will permit and cause Bank to permit
a representative of Lender to attend all meetings of the board of directors of
Borrower and Bank, whether regular meetings or specially called meetings. 

 

(w)Borrower will promptly furnish to Lender written notice of (i) the issuance
of any notice of charges, cease and desist order (temporary or otherwise) or
order to take affirmative action by any governmental or regulatory authority
against Borrower or Bank or any director, officer, employee, agent, or other
person participating in the conduct of the affairs of Borrower or Bank, (ii) the
service of any notice of intention to remove from office or notice of intention
to suspend from office by any governmental or regulatory authority upon any
director or officer of Borrower or Bank, (iii) the issuance of a notice of
termination of the status of Bank as an insured bank under the Federal Deposit
Insurance Corporation Act, as amended, or (iv) the entry into any agreement or
memorandum of understanding between any governmental or regulatory authority and
Borrower or Bank or any director, officer, employee, agent, or other person
participating in the conduct of the affairs of Borrower or Bank.

(x)Omitted.

 

(y)If an Event of Default has occurred and is continuing, Borrower will provide
or cause to be provided to Lender a third party loan review of Bank’s loan
portfolio conducted by an independent third party acceptable to Lender, such
review to begin within ninety (90) days after Lender’s written request therefor.
Borrower shall provide such reviews annually if Bank is the subject of any
regulatory action or agreement described in Section 8(w) hereof.

 

(z)Omitted.

(aa)Omitted.

 

9.Negative Covenants. Borrower covenants and agrees that, as long as the
Obligations or any part thereof are outstanding or Lender has any commitment
hereunder, Borrower will perform and observe the following negative covenants,
unless Lender shall otherwise consent in writing (unless a different requirement
is specifically set forth below):

 

(a)Omitted.

 

(b)Except with Lender’s prior approval, which approval will not be unreasonably
withheld, Borrower will not reorganize, merge, consolidate with, or permit Bank
to reorganize, merge, or consolidate with, or acquire all or substantially all
of the assets of, any other company, firm or association, or make any other
substantial change in its capitalization or character of its business;

 

(c)Borrower will not and will not permit Bank to sell, lease, or otherwise
dispose of any of its assets used or useful in its business, except in the
regular course of business for reasonably equivalent cash consideration;

 

(d)Borrower will not permit the Classified Assets of Bank to at any time exceed
thirty-five percent (35%) of the Tier 1 Capital plus allowance for loan and
lease losses of Bank;

 

(e)Borrower will not permit Bank’s Leverage Ratio to at any time be less than
seven and one-half percent (7.5%);

 

(f)Borrower will not permit Bank’s Common Equity Tier 1 Ratio to at any time be
less than seven and one-half percent (7.5%);

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 10

 

--------------------------------------------------------------------------------

 

(g)Borrower will not permit Bank’s Tier 1 Capital Ratio to at any time be less
than nine and one-half percent (9.5%); 

(h)Borrower will not permit Bank’s Total Capital Ratio to at any time be less
than nine and one-half percent (9.5%);

 

(i)Borrower will not permit Bank to enter into any speculative activities or
securities hedging;

 

(j)Borrower will not permit Bank’s Return on Average Assets to be less than
seven tenths of one percent (0.70%) for any fiscal quarter, annualized on a
year-to-date basis;

 

(k)Borrower will not prepay, or permit Bank to prepay, any Debt except the
Obligations;

 

(l)Borrower will not make, and will not permit Bank to make, any change in
accounting treatment or reporting practices, except as required by GAAP;

 

(m)Borrower will not make, and will not permit any Subsidiary other than Bank to
make, any advance, loan, extension of credit, or capital contribution to or
investment in, or purchase, or permit any Subsidiary other than Bank to
purchase, any stock, bonds, notes, debentures, or other securities of any
Person, except:

 

 

(i)

readily marketable direct obligations of the United States of America;

 

 

(ii)

fully insured certificates of deposit with maturities of one year or less from
the date of acquisition of any commercial bank operating in the United States;
and

 

 

(iii)

readily marketable stock of a fully insured financial institution

(n)Omitted.

 

(o)Borrower will not incur, create, assume, or permit to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
except Liens in favor of Lender (provided, however, that the foregoing shall not
apply to Liens for taxes which are not delinquent or which are being contested
in good faith [with bond or other security reasonably acceptable to Lender if
Lender so requires], mechanic’s and materialmen’s Liens with respect to
obligations which are not overdue or which are being contested in good faith,
and Liens resulting from deposits to secure the payments of workers’
compensation or other social security or to secure the performance of bids or
contracts in the ordinary course of business);

 

(p)During the existence of an Event of Default, or if doing so would cause an
Event of Default (or an event which, with the giving of notice, or passage of
time, or both, would be an Event of Default), Borrower will not declare or pay
any dividends or make any other payment or distribution (in cash, property, or
obligations) on account of its capital stock, or redeem, purchase, retire, or
otherwise acquire any of its capital stock, or set apart any money for a sinking
or other analogous fund for any dividend or other distribution on its capital
stock or for any redemption, purchase, retirement, or other acquisition of any
of its capital stock.

(q)Omitted.

 

(r)Omitted.

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 11

 

--------------------------------------------------------------------------------

 

(s)Borrower will not permit the ratio of Bank’s Total Loans to its Total Assets
to at any time be greater than eighty-five percent (85%). 

(t)Borrower will not make any change in its organizational documents or its
fiscal year, nor permit Bank to do so, without the prior written consent of
Lender.

 

 

10.

Event of Default. Each of the following shall be deemed an “Event of Default”:

 

(a)Borrower shall fail to pay or perform when due the Obligations or any part
thereof.

 

(b)A cease and desist order shall be issued or shall be drafted or recommended
against the Bank by any regulatory authority.

 

(c)Any representation or warranty made or deemed made by the Borrower, Bank, or
any Obligated Party in any Loan Document or in any certificate, report, notice,
or financial statement furnished at any time in connection with this Agreement
shall be false, misleading, or erroneous in any material respect when made or
deemed to have been made.

(d)Borrower, Bank, or any Obligated Party shall fail to perform, observe, or
comply with any other covenant, agreement or term contained in this Agreement or
any other Loan Document and such failure shall continue for a period of thirty
(30) days after written notice by Lender of such failure.

 

(e)Borrower, Bank, or any Obligated Party shall commence a voluntary proceeding
seeking liquidation, reorganization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, receivership, conservatorship, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, conservator, or other similar official
of it or a substantial part of its property or shall consent to any such relief
or to the appointment of or taking possession by any such official in such a
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing or shall be
subject to any proceeding to accomplish a comparable arrangement.

(f)An involuntary proceeding shall be commenced against the Borrower, Bank, or
any Obligated Party seeking liquidation, reorganization, or other relief with
respect to it or its debts under any bankruptcy, insolvency, receivership,
conservatorship, or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian, conservator, or other
similar official for it or a substantial part of its property,
and  such  involuntary  proceeding  shall remain undismissed and unstayed for a
period of thirty (30) days.

 

(g)Borrower, Bank, or any Obligated Party shall fail to discharge within a
period of thirty

(30) days after the commencement thereof any attachment, sequestration, or
similar proceeding involving an amount in excess of One Million Dollars
($1,000,000.00) against any of its assets or properties, unless such proceeding
is being contested diligently and in good faith and adequate reserves have been
established.

(h)Borrower, Bank, or any Obligated Party shall fail to satisfy and discharge
promptly any judgment against it for the payment of money in an amount in excess
of One Million Dollars ($1,000,000.00) unless such judgment is being contested
diligently and in good faith and adequate reserves have been established.

(i)Borrower, Bank, or any Obligated Party shall fail to pay when due any
principal of or interest on any Debt (other than the Obligations), in excess of
One Million Dollars ($1,000,000.00), or the maturity
of  any  such  Debt  shall  have  been accelerated, or any such Debt shall have
been required to be prepaid prior to the stated maturity thereof, or any event
shall have occurred and be continuing that, with the giving of notice or lapse
of time or both, would permit any holder or holders of such Debt or any Person
acting on behalf of such holder or holders to accelerate the maturity thereof or
require any such prepayment.

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 12

 

--------------------------------------------------------------------------------

 

(j)This Agreement or any other Loan Document shall cease to be in full force and
effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by Borrower or any of Borrower’s
shareholders, or Borrower shall deny that it has any further liability or
obligation under any of the Loan Documents. 

(k)Borrower shall fail, at any time, to own and have pledged to Lender at least
100% of the issued and outstanding shares of capital stock of Bank, or such
security interest in favor of Lender shall at any time fail to be a first
priority perfected lien and security interest.

 

(l)A material adverse change in the business, condition (financial or
otherwise), operations, performance, payments or prospects of the Borrower or
any of its Subsidiaries or affiliates shall have occurred since the Closing
Date.

 

11.Rights of Lender. Upon the occurrence of an Event of Default, Lender may
without notice terminate its commitment to lend hereunder and declare the
Obligations or any part thereof to be immediately due and payable, and the same
shall thereupon become immediately due and payable, without demand, presentment,
notice of dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, or protest, all of which are hereby expressly
waived; provided, however, that upon the occurrence of an Event of Default under
Section 10(e) or Section 10(f), the commitment of Lender to lend hereunder shall
automatically terminate, and the Obligations shall become immediately due and
payable without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand, or
protest, all of which are hereby expressly waived. Upon the occurrence of any
Event of Default, Lender may exercise all rights and remedies available to it in
law or in equity, under the Loan Documents or otherwise.

 

12.Maximum Interest Rate. No provision of this Agreement or of the Note shall
require the payment or the collection of interest in excess of the maximum
permitted by applicable law. If any excess of interest in such respect is hereby
provided for, or shall be adjudicated to be so provided, in the Note or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither Borrower nor the sureties,
successors, or assigns of Borrower shall be obligated to pay the excess amount
of such interest or any other excess sum paid for use, forbearance, or detention
of sums loaned pursuant hereto. In the event Lender ever receives, collects, or
applies as interest any such sum, such amount which would be in excess of the
maximum amount permitted by applicable law shall be applied as a payment and
reduction of the principal of the indebtedness evidenced by the Note; and, if
the principal of the Note has been paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest paid
or payable exceeds the Maximum Rate, Borrower and Lender shall, to the extent
permitted by applicable law, (i) characterize any non-principal payment as an
expense, fee, or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the indebtedness evidenced by the Note so that
interest for the entire term does not exceed the Maximum Rate.

 

13.Applicable Law. This Agreement and all other documents and instruments
executed pursuant hereto or in connection herewith and the transactions
contemplated hereby are made and performable in Dallas County, Texas and shall
be governed by and construed in accordance with the laws of the State of Texas
and the applicable laws of the United States of America.

 

14.Severability. The unenforceability of any provision of this Agreement shall
not affect the enforceability or validity of any other provision hereof.

 

15.Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart by fax or pdf shall be effective as delivery of an original
signature.

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 13

 

--------------------------------------------------------------------------------

 

16.Miscellaneous. No modification, consent, amendment or waiver of any provision
of this Agreement, nor consent to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by an officer of
Lender, and then shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on Borrower in any case shall,
of itself, entitle Borrower to any other or further notice or demand in similar
or other circumstances. No delay or omission by Lender in exercising any power
or right hereunder shall impair any such right or power or be construed as a
waiver thereof or any acquiescence therein, nor shall any single or partial
exercise of any such power preclude other or further exercise thereof, or the
exercise of any other right or power hereunder. All rights and remedies of
Lender hereunder are cumulative of each other and of every other right or remedy
which Lender may otherwise have at law or in equity or under any other contract
or document, and the exercise of one or more rights or remedies shall not
prejudice or impair the concurrent or subsequent exercise of other rights or
remedies. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP on the basis used by Borrower in prior years.
This Agreement is binding upon Borrower, its successors and assigns, and inures
to the benefit of Lender, its successors and assigns; provided, however, that
Borrower may not assign its rights or obligations hereunder without Lender’s
prior written consent. 

 

17.Expenses of Lender. Borrower agrees to pay on demand all reasonable costs and
expenses incurred by Lender in connection with the preparation, negotiation,
execution and administration of this Agreement and the other Loan Documents and
the transactions contemplated hereby. Borrower agrees to pay on demand all
reasonable costs and expenses incurred by Lender in connection with any and all
amendments, modifications, supplements to, and ongoing administration of this
Agreement and the other Loan Documents, including without limitation the
reasonable costs and fees of Lender’s legal counsel, and all costs and expenses
incurred by Lender in connection with the enforcement or preservation of any
rights under this Agreement or any other Loan Document, including without
limitation the reasonable costs and fees of Lender’s legal counsel. In addition
to the foregoing, to the extent that Borrower has not sufficiently drawn the
proceeds of the Loan for its intended purposes (as determined by Lender in its
sole but reasonable discretion) during the first twelve (12) months of this
Loan, then Borrower agrees to pay Lender, upon demand (and Lender is authorized
to draw Loan proceeds for such purposes), a “Non-Usage” fee equal to $50,000.00.

 

18.INDEMNIFICATION. EXCEPT FOR LENDER’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT,
BORROWER HEREBY INDEMNIFIES LENDER AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AND AGENTS FROM, AND HOLDS
EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH
ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE
TO (i) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (ii) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, (iii) ANY BREACH BY BORROWER OF ANY
REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE
LOAN DOCUMENTS, OR (iv) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR
OTHER PROCEEDING RELATING TO ANY OF THE FOREGOING. Without limiting any
provision of this agreement or of any other loan document, it is the express
intention of the parties hereto that each person to be indemnified under this
Section shall be indemnified from and held harmless against any and all losses,
liabilities, claims, damages, penalties, judgments, costs, and expenses
(including attorney’s fees) arising out of or resulting from the sole or
contributory negligence of the person to be indemnified.

 

19.Limitation of Liability. Neither Lender nor any affiliate, officer, director,
employee, attorney, or agent of Lender shall have any liability with respect to,
and Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by Borrower in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
Borrower hereby waives, releases, and agrees not to sue Lender or any of
Lender’s affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 14

 

--------------------------------------------------------------------------------

 

out of, or in any way related to, this Agreement or any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or any of
the other LoanDocuments.

20.No Duty. All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Lender shall have the right to act
exclusively in the interest of Lender and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrower or any of Borrower’s shareholders or any other Person.

21.Lender Not Fiduciary. The relationship between Borrower and Lender is solely
that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Borrower, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.

22.Equitable Relief. Borrower recognizes that in the event Borrower fails to
pay, perform, observe, or discharge any or all of the Obligations, any remedy at
law may prove to be inadequate relief to Lender. Borrower therefore agrees that
Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

23.Participations. Lender shall have the right at any time and from time to time
to grant participations in the Note and any other Loan Documents. Each
participant shall be entitled to receive all information received by Lender
regarding the creditworthiness of Borrower, including without limitation,
information required to be disclosed to a participant pursuant to Banking
Circular 181 (Rev., August 2, 1984), issued by the Comptroller of the Currency
(whether the participant is subject to the circular or not).

 

24.Notices. All notices and other communications provided for in this Agreement
and the other Loan Documents to which Borrower is a party shall be given or made
in writing and mailed by certified mail return receipt requested, or delivered
by hand or nationally recognized overnight delivery service to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages hereof; or, as to any party at such other address as shall be designated
by such party in a notice to the other party given in accordance with this
Section. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when personally delivered or, in the
case of a notice transmitted by mail or overnight delivery service, when duly
deposited in the mails or the day following delivery to such service, in each
case given or addressed as aforesaid.

25.Defined Terms. Defined terms (i.e., terms delineated with capital letters)
not otherwise defined herein shall be given the meanings commonly ascribed to
them by the FFIEC, FDIC, state banking authorities, or other authority, as
reasonably determined by Lender.

 

26.

Omitted.

 

27.Entire Agreement. THIS AGREEMENT, THE NOTE, AND THE OTHER LOAN DOCUMENTS
REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO. The provisions of this Agreement and
the other Loan Documents to which Borrower is a party may be amended or waived
only by an instrument in writing signed by the parties hereto. The terms of this
Agreement shall control to the extent of any direct conflict with the terms of
the other Loan Documents; however, the parties acknowledge and agree that the
other Loan Documents contain terms supplemental to the terms of this Agreement.

 

 

LETTER LOAN AGREEMENT - #91425

 

Page 15

 

--------------------------------------------------------------------------------

 

28.WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT THEREOF. 

 

29.Confidentiality. Except as provided in Section 23, above, Lender agrees that
it will not disclose without the prior written consent of the Borrower (other
than to its employees, auditors, accountants, or counsel or any of its
affiliates, who shall agree to maintain the confidential nature of such
information) any information with respect to the Borrower or its Subsidiaries
which is furnished to it pursuant to this Agreement or any other Loan Document
and which (i) the Borrower in good faith considers to be confidential, and (ii)
is clearly marked as confidential, provided that Lender may disclose any such
information (a) to any party to this Agreement; (b) to any Person if reasonably
necessary to the administration of the Loan Documents; (c) as has been publicly
disclosed; (d) as may be required or appropriate in any report, statement, or
testimony submitted to or required by any municipal, state, or federal
regulatory body having or claiming to have jurisdiction over the Lender or any
of its affiliates or submitted to or required by the Board of Governors of the
Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of
the Comptroller of the Currency, or similar organizations (whether in the United
States of America or elsewhere) or their successors; (e) pursuant to any
summons, subpoena, or other legal process, or in connection with any litigation;
(f) in order to comply with any law, order, regulation, ruling, or other
governmental requirement; (g) to any actual or proposed assignee, participant,
or other transferee in connection with any other transfer of the Note, any
advance under the loan, or any interest therein, provided that such assignee,
participant or other transferee agrees to preserve the confidentiality of such
information; or (h) in connection with the exercise of any right or remedy by
Lender.

 

30.USA Patriot Act Notice. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the Act.

 

[Balance of Page Intentionally Left Blank]

 



 

LETTER LOAN AGREEMENT - #91425

 

Page 16

 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

INVESTAR HOLDING CORPORATION,

a Louisiana corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

John J. D’Angelo

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices: 7244 Perkins Road Baton Rouge, LA 70808

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

Tel:

 

 

 

 

Attn:

 

 

 

Accepted and agreed to:

 

 

TIB - THE INDEPENDENT BANKERSBANK

 

 

By:

 

 

Barry C. Musgrove

 

Senior Vice President

 

Address for Notices:

 

11701 Luna Road

Farmers Branch, TX 75234

Fax:

 

(972) 969-1609

Tel:

 

(972) 444-3533

Attn:

 

Shauna McKiel

 

 

 

LETTER LOAN AGREEMENT - #91425

 

Signature Page

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Omitted

 

 

LETTER LOAN AGREEMENT - #91425

 

1-1

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

DEBT

 

 

Debt subordinated to the Loan in the approximate amount of $3,609,000.00.

 

 

LETTER LOAN AGREEMENT - #91425

 

2-1

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

EXISTING LIENS

 

 

None

 

 